Citation Nr: 0533185	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for respiratory disability, 
including a claim based on exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action that denied 
service connection for bronchitis and asthma, claimed as lung 
disease.  In September 2005 the veteran gave testimony before 
the undersigned at a hearing via videoconference from the RO.  
A transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that he was exposed to asbestos 
while serving in the Navy from 1974 to 1978 and that this 
exposure resulted in his current respiratory disability.  In 
particular, he has contended that his work as an electrician 
servicing communications and other systems exposed him to 
shipboard asbestos.  He has also asserted that he slept for 
several months on an old destroyer that had a great deal of 
asbestos on board and that he helped remove asbestos from a 
naval vessel.  It is noted that, in October 2001, a Contact 
Representative from the Navy conceded that it was probable 
that the veteran was exposed to asbestos during service.  

The veteran's service medical records reveal that the veteran 
was treated in November 1975 for respiratory complaints that 
were assessed as possible bronchitis.  In a June 1995 medical 
statement a private physician opined that the veteran had 
probable asbestotic lung disease.  The veteran has never been 
afforded a VA examination of his lung disability.  In view of 
the above, the Board believes that the veteran should be 
afforded such an evaluation prior to further appellate 
consideration of this case.

The record also indicates that the veteran has reported that 
he is in receipt of disability benefits from the Social 
Security Administration (SSA). While this appeal was pending, 
the United States Court of Appeals for Veterans Claims 
imposed a broad duty on VA to obtain SSA records in most 
claims. Woods v. Gober, 14 Vet. App. 214, 222 (2000). Because 
the veteran has reported receipt of SSA disability benefits 
beginning in approximately 1965, VA has a statutory duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim. The records from SSA have not 
been associated with the veteran's claims file.

Accordingly, this case is REMANDED for the following actions:

1.	Request any medical records and 
decisions regarding the veteran's 
award of disability benefits from the 
SSA. All documentation received should 
be associated with the claims folder.  

2.	After any additional evidence has been 
obtained and added to the record, the 
RO should make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded a pulmonary 
examination to determine the nature 
and etiology of the veteran's claimed 
respiratory disability.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination and the examining 
physician should state that he has 
reviewed the claims folder in the 
examination report.  All necessary 
special studies or tests are to be 
accomplished, to include testing the 
appellant's sputum for evidence of 
asbestos fibers, high resolution x-
rays and a computerized tomography 
scan if determined by the examiner to 
be necessary to obtain a fully 
informed diagnosis. After a review of 
the examination findings and the 
entire evidence of record, the 
examiner should render an opinion as 
to whether the veteran has asbestosis, 
or any other asbestos related lung 
disorder, and, if so, whether it is 
related to his military service, 
including any in-service asbestos 
exposure (assuming for examination 
purposes the accuracy of the veteran's 
history). If no such asbestos related 
respiratory disability is found, the 
examiner should then render an opinion 
as to whether it is at least as likely 
as not that any respiratory disorder 
diagnosed on the examination is 
related to the episode of possible 
bronchitis noted during service in 
November 1975, or is otherwise related 
to service.  

3.	The RO should then review and 
readjudicate the issue on appeal. If 
such action does not grant the benefit 
claimed, the AMC should provide the 
veteran and his representative a 
supplemental statement of the case 
(SSOC) and an appropriate period of 
time should be allowed for response. 
Thereafter, the case should be 
returned to this Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


